DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 5 and 13 are	 objected to because of the following informalities:  Claims 5 and claim 13 both recite “clam” where “claim” was clearly intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
around the windscreen” in claim 1 is a relative term which renders the claim indefinite.  The term "around the windscreen" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification discusses cameras being around the windscreen, there is no discussion that would indicate a boundary between what is around and not around a windscreen, and so the claim cannot be interpreted in a definite manner. A similar limitation exists in claims 5 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-6, 9, 11-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Publication 2009/0168185) in view of Liu (U.S. Publication 2018/0120561) and further in view of Kumar (U.S. Publication 2016/0219209). 

As to claim 1, Augustine discloses a method of reducing glare on a windscreen of an aircraft (p. 1, section 0002; p. 1, section 0012; p. 4, section 0034), said method comprising:
acquiring raw image data of a scene visible to a pilot through the windscreen of the aircraft with the raw image data captured by image capturing devices disposed around the windscreen (p. 1, sections 0013-0014; p. 2, section 0021-p. 3, section 0025; cameras around the windshield/windscreen acquire image data of the area in front of the windshield and are used to determine a vehicle operator’s line of sight to a light/glare source; the image data would read on raw image data since it is captured directly from a camera CMOS sensor); 
detecting glare in zone of interest based on the acquired raw image data (fig. 4; elements 410, 415, and 420; p. 1, section 0015-p. 2, section 0016; it is determine 
and generating, based on location of the glare and a field of view of the pilot, an overlay on a shading layer of an optical see-through display to reduce glare (fig. 4; elements 410, 415, and 420; p. 1, section 0015-p. 2, section 0018; the glare is traced to the user’s eyes and a portion of the windshield is determined as a zone to be shaded; the portion is then shaded using an electrochromic overlay within the windshield).
Augustine does not disclose, but Liu does disclose determining boundaries of the windscreen from geometric data representing the windscreen in three dimensions (p. 1, section 0013; p. 3, section 0057; figs. 4.1-4.2; p. 10-11, section 0129; a scene outside a vehicle, which can be an aircraft, is acquired and distances to edges are determined for the windscreen); and correlating the raw image data with the boundaries of the windscreen to determine a zone interest in the raw image data that contains a portion of the scene visible to the pilot through the windscreen (p. 10, section 0127-p.11, section 0129; the windscreen edges are taken into account to determine a user’s viewing area). The motivation for this is to improve a vehicle operator’s knowledge of the dynamic status of their environment, and consequently improve safety (p. 1, section 0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Augustine to implement determining boundaries of the windscreen from geometric data representing the windscreen in three dimensions and correlating the image data with the boundaries of the windscreen to determine a zone of interest including a portion of the scene visible to the pilot through the windscreen in 
Augustine does not disclose, but Kumar does disclose discarding a portion of the raw image data that is outside the zone of interest (p. 3, section 0032; areas outside a region of an object are cropped out), detecting glare in the zone of interest based on the acquired image data after discarding the portion of the image data that is outside the zone of interest (fig. 4, element 302; p. 3, section 0034; p. 6, section 0062; an image is captured/received and glare is identified/detected and removed with a median filter; it is noted that the filtering operation would also detect glare since the areas most heavily operated on would be the areas where glare existed). The motivation for this is to not process empty areas. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Augustine and Liu to detect glare after discarding a portion of image data outside the zone of interest in order to not process empty areas as taught by Kumar. 

As to claim 3, Augustine discloses wherein generating an overlay on an optical see-through display to reduce glare further comprises:
	determining one or more custom parameters (p. 3, section 0032-p. 4, section 0033; the driver can change a parameter to switch the shading off or completely on); 
and adjusting one or more attributes of the overlay based on custom parameters (p. 3, section 0032-p. 4, section 0033; the overlay is adjusted to be at the lowest polarization if the user changes the parameter to switch shading off, or the highest polarization if the user changes the parameter to switch shading completely on).

As to claim 4, Augustine discloses wherein adjusting one or more attributes of the overlay based on custom parameters comprises adjusting at least one of color, level of transparency or shape (p. 3, section 0032-p. 4, section 0033; the overlay is adjusted to be at the lowest polarization, which corresponds to highest transparency and highest clarity, if the user changes the parameter to switch shading off, or the highest polarization, which corresponds to lowest transparency and lowest clarity, if the user changes the parameter to switch shading completely on).

As to claim 5, Augustine discloses wherein acquiring image data of a scene visible to a pilot through the windscreen of the aircraft comprises acquiring raw image data from one or more video camera disposed around the windscreen (fig. 2; p. 2, sections 0020-0021). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 6, Augustine discloses wherein the optical see-through display comprises the windscreen of the aircraft (p. 1, section 0002; p. 1, section 0012; p. 4, section 0034; the windshield/windscreen of an airplane can be the see-through display).

As to claim 9, see the rejection to claim 1. Further, Augustine discloses image capturing devices that are positioned on an exterior of the aircraft and also within a flight deck of the aircraft (fig. 2, elements 205, 210, 215, and 220; p. 2, section 0020; 2 

As to claim 11, see the rejection to claims 3 and 4.

As to claim 12, see the rejection to claim 4.

As to claim 13, see the rejection to claim 5.

As to claim 14, see the rejection to claim 6.

As to claim 17, Augustine discloses wherein the overlay blocks the glare on the windscreen of the aircraft (p. 1, section 0002; p. 1, section 0012; p. 4, section 0034; the electrochromic overlay is utilized to block glare from an aircraft windshield/windscreen).

As to claim 18, Augustine discloses a method comprising tracking movement of a head of the pilot and determining the position of the overlay in the field of view based on the position of the head (fig. 4, element 405; p. 1, section 0014-p, 2, section 0016; p. 2, section 0018; a position of a user’s eyes or other facial elements is detected and used to determine position of the darkened overlay of the windshield; the position is updated every 15 seconds to track how the face/eyes/head moves).

.

Claims 2, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Liu and Kumar and further in view of Kwok (U.S. Publication 2010/0094501).

As to claim 2, Augustine does not disclose, but Kwok does disclose wherein generating an overlay on an optical see-through display to reduce glare further comprises:
determining a type of the glare (p. 6, section 0098-p. 7, section 0103; a type of glare is determined based on intensity of ambient light);
and selecting a shape of the overlay based on the location and type of the glare (p. 6, section 0098-p. 7, section 0103; a shape with particular dimensions and gradient function is selected based on the ambient light intensity determination). The motivation for this is to provide comfort to a driver’s eyes but also obscure areas around the glare. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Augustine, Liu, and Kumar to determining a type of the glare and select a shape of the overlay based on the location and type of the glare in 

As to claim 8, Augustine does not disclose, but Kwok discloses wherein generating an overlay on an optical see-through display to reduce glare comprises:
generating a first overlay for a first optical see-though display used by a first pilot and generating a second overlay for a second optical see-though display used by a second pilot (p. 5, section 0087; p. 6, section 0094; p. 9, section 0113; different pilots can set their own different parameters for the overlay, or can use the tuning mode to automatically set up parameters for the overlay based on each pilot’s characteristics). The motivation for this is to avoid a more generalized estimation where a user would have to move their head to a particular place (p. 2, section 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Augustine, Liu, and Kumar to generate a first overlay for a first optical see-though display used by a first pilot and generate a second overlay for a second optical see-though display used by a second pilot in order to avoid a more generalized estimation where a user would have to move their head to a particular place as taught by Kwok.

As to claim 10, see the rejection to claim 2.

As to claim 16, see the rejection to claim 8.

s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Liu and Kumar and further in view of Melzer (U.S. Patent 9,678,345).

As to claim 7, neither Augustine nor Liu discloses, but Melzer does disclose wherein the optical see-through display comprises a head-mounted, optical see-through display (col. 1, lines 9-30; col. 3, lines 50-61). The motivation for this is to allow a pilot to look anywhere through a windscreen. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Augustine, Liu, and Kumar to have the optical see-through display comprise a head-mounted, optical see-through display in order to allow a pilot to look anywhere through a windscreen as taught by Melzer.

As to claim 15, see the rejection to claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Liu and Kumar and further in view of Yoneyama (U.S. Publication 2018/0024359).

As to claim 21, Augustine discloses an operator being a pilot as noted in the rejection to claim 1. Augustine does not disclose, but Yoneyama does disclose generating written information and projecting the written information in the field of view of the operator (fig. 1; fig. 4; p. 4, sections 0072-0077; an anti-glare overlay is combined 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON M RICHER/Primary Examiner, Art Unit 2612